Citation Nr: 0525197	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  05-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of 
radiation therapy for service-connected non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970, including a tour in the Republic of Vietnam from March 
1969 to June 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the benefits sought on appeal.

At this time, the appeal for service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The record reflects that additional development of the 
veteran's claim for service connection for PTSD is required 
prior to any review of the matter on appeal.

First, the Board observes that in his July 2003 filing, the 
veteran identified a number of private and VA medical 
providers who have treated him for PTSD since 1999, but the 
record does not indicate that any attempts have been made to 
secure these records for the claims file.  In accordance with 
the duty to assist as addressed in the Veterans Claims 
Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004), as well as Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and VAOPGCPREC 12-95 
(advising that identified VA treatment records need to be 
obtained for pending claims), the Board therefore finds that 
all necessary attempts should be made to associate these 
records with the claims file.

Moreover, the record includes the veteran's report that while 
stationed with the United States Army's 327th Signal Company, 
Detachment 20 of the 1st Cavalry (III Corp) in Tay Ninh, 
Vietnam, he was sent to Cu Chi Hospital for a seven to 10 day 
stay for treatment of a nervous outbreak of hives.  The 
veteran relates that he was stationed at Tay Ninh from 
approximately mid-December 1969 to early June 1970, and has 
reported that he thinks he was sent to this hospital around 
March 1970.  There is no indication that the RO attempted to 
search for these records, and as they may prove pertinent to 
establishing the origins of the veteran's currently diagnosed 
PTSD, the Board finds that in accordance with the VCAA, the 
RO should also search for these records.     

Third, it is well apparent that the most significant 
deficiency with this claim is the feasibility of verifying 
his claimed in-service stressors in light of no clear record 
of his direct participation in combat activities.  The Board 
notes that the VA treatment reports that are on file for the 
veteran, dated from January 2002 to August 2002, relate that 
he has great trouble recalling the specifics of events that 
occurred while he was in Vietnam.  The Board, however, finds 
that his reports of record as to the occurrence of multiple 
troubling events while he served there in his Military 
Occupational Specialty of Microwave Radio Repairman, in 
conjunction with the June 2003 statement from his service 
buddy, D.E., to be credible.  Thus, the Board believes that 
the veteran has sufficiently described other stressful events 
that should be sent to the United States Armed Services 
Center for Unit Records Research (CURR) for verification.  

The Board notes that in his testimony before the undersigned 
in July 2005, the veteran indicated that he was exposed to 
frequent rocket and mortar attacks, as well as small arms 
fire, during his assignment with the aforementioned United 
States Army's 327th Signal Company, Detachment 20 of the 1st 
Cavalry (III Corp) in Tay Ninh, Vietnam, from approximately 
mid-December 1969 to early June 1970.  A veteran whose record 
does not substantiate that he directly participated in combat 
may still service-connect his claim for PTSD if his claimed 
in-service stressor is supported by adequate corroboration, 
and not just his own lay testimony of the occurrence of the 
stressful event.  Corroboration of a claimed in-service 
stressor does not require, however, "that there be 
corroboration of every detail, including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  And, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the fact that a veteran was stationed with a unit that 
sustained attacks strongly suggests that the veteran was, in 
fact, exposed to these attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  Thus, the Board finds that CURR 
should be contacted to attempt to verify whether the 
veteran's assigned unit, for the aforementioned period, came 
under similar attack.

The Board advises that if any of the veteran's other 
described stressors are adequately verified by CURR, the RO 
should consider whether it is then necessary to schedule the 
veteran for a VA examination in order to determine whether 
his currently diagnosed PTSD may be related to a verified 
stressor of record. 

Finally, the Board notes that at his July 2005 hearing before 
the undersigned, the veteran relayed a belief that his claim 
for entitlement to secondary service connection for the 
residuals of treatment for service-connected non-Hodgkin's 
lymphoma was also on appeal.  The Board initially observes 
that such a claim was not certified on appeal by the RO.  A 
review of the record indicates that the veteran originally 
filed this claim in October 2002, and that the RO denied the 
claim in the August 2003 rating decision that also denied 
service connection for PTSD.  Thereafter, however, the record 
indicates that the veteran submitted correspondence in 
September 2003 referencing this claim, and in March 2004 the 
veteran's representative sent in documentation on his behalf 
relating to this claim.  Although the RO, in a November 2003 
letter, advised the veteran that it could not reopen his 
claim, because of a lack of new and material evidence, the 
Board finds that either of the two above-referenced 
communications could be reasonably interpreted as a timely 
notice of disagreement with the August 2003 rating decision.  
Where, a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  38 C.F.R. § 
19.26 (2004).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should undertake all necessary 
action to obtain the following PTSD 
treatment records from these treatment 
providers:

a.  J. P., M.S.W., Healthcare for 
Homeless Veterans, 353 S. Division, 
Grand Rapids, MI 49507 (for 
treatment from August 1999 through 
February 2003);

b.  W. B., Ph. D., Vet Center, 1940 
Eastern SE, Grand Rapids, MI 49507 
(for treatment from October 2001 
through November 2001); and 

c.  the VA Medical Center at 3019 
Coit NE, Grand Rapids, MI 49505 (for 
treatment rendered by a 
psychiatrist, from January 2002 
through August 2002, and for 
treatment provided by a 
psychiatrist, from July 2003 to the 
present).	

2.  The RO should also attempt to locate 
the veteran's record of hospitalization 
for treatment of hives at Cu Chi Hospital 
in the vicinity of Tay Ninh, Vietnam, for 
a period of seven to 10 days around March 
1970, while he was stationed with the 
Army's 327th Signal Company, Detachment 
20 of the 1st Cavalry (III Corp).  (In 
case March 1970 is incorrect, it should 
also be noted that he was with this 
detachment for the period of mid-December 
1969 to early June 1970.)


3.  The RO should contact CURR for 
additional stressor verification.  The RO 
should inquire as to whether  the unit 
the veteran was stationed with in Tay 
Ninh,Vietnam for the period of mid-
December 1969 to June 1970, the Army's 
327th Signal Company, Detachment 20 of 
the 1st Cavalry (III Corp), underwent 
enemy attack, e.g., in the form of 
rockets, mortars, and/or small arms fire, 
for the following periods:

a.  December 15, 1969, to January 
15, 1970;
b.  January 16, 1970, to March 16, 
1970;
c.  March 17, 1970, to May 17, 1970; 
or 
d.  May 18, 1970, to June 3, 1970.
  
If any one of the aforementioned searches 
results in a finding that the unit was 
under attack, the RO need not request 
that CURR attempt to verify such attack 
for any of the remaining periods above-
listed.

4.  After all development requested above 
is complete to the extent possible, the 
RO should determine whether the veteran 
should be afforded a VA examination in 
order to determine if his currently 
diagnosed PTSD may be related to any 
verified stressor of record.  If yes, 
then the RO should schedule the veteran 
to receive such examination, and transfer 
the claims file to the examiner for 
review in conjunction with the 
examination.

5.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim for service connection for PTSD on 
the basis of all additional evidence 
associated with the claims file.  If the 
RO cannot grant the benefits sought on 
appeal in their entirety, then it should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

6.  The RO should issue the veteran a 
statement of the case with respect to his 
claim of entitlement to service 
connection for the residuals of radiation 
therapy for service-connected non-
Hodgkin's lymphoma, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


